
	
		I
		111th CONGRESS
		1st Session
		H. R. 2112
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mrs. Christensen (for
			 herself, Mr. LoBiondo,
			 Ms. Lee of California,
			 Mr. Meeks of New York,
			 Ms. Bordallo,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Bishop of Georgia,
			 Mr. Hinojosa,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kilpatrick of Michigan, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Armed Services and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a comprehensive interagency response to
		  reduce lung cancer mortality in a timely manner.
	
	
		1.Short titleThis Act may be cited as the
			 Lung Cancer Mortality Reduction Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Lung cancer is the
			 leading cause of cancer death for both men and women, accounting for 28 percent
			 of all cancer deaths.
			(2)Lung cancer kills
			 more people annually than breast cancer, prostate cancer, colon cancer, liver
			 cancer, melanoma, and kidney cancer combined.
			(3)Since the National
			 Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), coordinated and
			 comprehensive research has raised the 5-year survival rates for breast cancer
			 to 88 percent, for prostate cancer to 99 percent, and for colon cancer to 64
			 percent.
			(4)However, the
			 5-year survival rate for lung cancer is still only 15 percent and a similar
			 coordinated and comprehensive research effort is required to achieve increases
			 in lung cancer survivability rates.
			(5)Sixty percent of
			 lung cancer cases are now diagnosed as nonsmokers or former smokers.
			(6)Two-thirds of
			 nonsmokers diagnosed with lung cancer are women.
			(7)Certain minority
			 populations, such as African-American males, have disproportionately high rates
			 of lung cancer incidence and mortality, notwithstanding their similar smoking
			 rate.
			(8)Members of the
			 baby boomer generation are entering their sixties, the most common age at which
			 people develop lung cancer.
			(9)Tobacco addiction
			 and exposure to other lung cancer carcinogens such as Agent Orange and other
			 herbicides and battlefield emissions are serious problems among military
			 personnel and war veterans.
			(10)Significant and
			 rapid improvements in lung cancer mortality can be expected through greater use
			 and access to lung cancer screening tests for at-risk individuals.
			(11)Additional
			 strategies are necessary to further enhance the existing tests and therapies
			 available to diagnose and treat lung cancer in the future.
			(12)The August 2001
			 Report of the Lung Cancer Progress Review Group of the National Cancer
			 Institute stated that funding for lung cancer research was far below the
			 levels characterized for other common malignancies and far out of proportion to
			 its massive health impact.
			(13)The Report of the
			 Lung Cancer Progress Review Group identified as its highest
			 priority the creation of integrated, multidisciplinary,
			 multi-institutional research consortia organized around the problem of lung
			 cancer rather than around specific research disciplines.
			(14)The United States
			 must enhance its response to the issues raised in the Report of the Lung Cancer
			 Progress Review Group, and this can be accomplished through the establishment
			 of a coordinated effort designed to reduce the lung cancer mortality rate by 50
			 percent by 2015 and targeted funding to support this coordinated effort.
			3.Sense of Congress
			 concerning investment in lung cancer researchIt is the sense of the Congress that—
			(1)lung cancer
			 mortality reduction should be made a national public health priority;
			 and
			(2)a
			 comprehensive mortality reduction program coordinated by the Secretary of
			 Health and Human Services is justified and necessary to adequately address and
			 reduce lung cancer mortality.
			4.Lung Cancer
			 Mortality Reduction Program
			(a)In
			 GeneralSubpart 1 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the
			 following:
				
					417G.Lung Cancer
				Mortality Reduction Program
						(a)In
				GeneralNot later than 6 months after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Defense,
				the Secretary of Veterans Affairs, the Director of the National Institutes of
				Health, the Director of the Centers for Disease Control and Prevention, the
				Commissioner of Food and Drugs, the Administrator of the Centers for Medicare
				& Medicaid Services, the Director of the National Center on Minority Health
				and Health Disparities, and other members of the Lung Cancer Advisory Board
				established under section 6 of the Lung Cancer Mortality Reduction Act of 2009,
				shall implement a comprehensive program, to be known as the Lung Cancer
				Mortality Reduction Program, to achieve a reduction of at least 25 percent in
				the mortality rate of lung cancer by 2015.
						(b)RequirementsThe
				Program shall include at least the following:
							(1)With respect to
				the National Institutes of Health—
								(A)a strategic review
				and prioritization by the National Cancer Institute of research grants to
				achieve the goal of the Lung Cancer Mortality Reduction Program in reducing
				lung cancer mortality;
								(B)the provision of
				funds to enable the Airway Biology and Disease Branch of the National Heart,
				Lung, and Blood Institute to expand its research programs to include
				predispositions to lung cancer, the interrelationship between lung cancer and
				other pulmonary and cardiac disease, and the diagnosis and treatment of these
				interrelationships;
								(C)the provision of funds to enable the
				National Institute of Biomedical Imaging and Bioengineering to expedite the
				development of computer assisted diagnostic, surgical, treatment, and drug
				testing innovations to reduce lung cancer mortality, such as through expansion
				of the Institute’s Quantum Grant Program and Image-Guided Interventions
				programs; and
								(D)the provision of
				funds to enable the National Institute of Environmental Health Sciences to
				implement research programs relative to the lung cancer incidence.
								(2)With respect to
				the Food and Drug Administration—
								(A)activities under
				section 529 of the Federal Food, Drug, and Cosmetic Act; and
								(B)activities under
				section 561 of the Federal Food, Drug, and Cosmetic Act to expand access to
				investigational drugs and devices for the diagnosis, monitoring, or treatment
				of lung cancer.
								(3)With respect to the Centers for Disease
				Control and Prevention, the establishment of an early disease research and
				management program under section 1511.
							(4)With respect to
				the Agency for Healthcare Research and Quality, the conduct of a biannual
				review of lung cancer screening, diagnostic, and treatment protocols, and the
				issuance of updated guidelines.
							(5)The cooperation
				and coordination of all minority and health disparity programs within the
				Department of Health and Human Services to ensure that all aspects of the Lung
				Cancer Mortality Reduction Program under this section adequately address the
				burden of lung cancer on minority and rural populations.
							(6)The cooperation
				and coordination of all tobacco control and cessation programs within agencies
				of the Department of Health and Human Services to achieve the goals of the Lung
				Cancer Mortality Reduction Program under this section with particular emphasis
				on the coordination of drug and other cessation treatments with early detection
				protocols.
							.
			(b)Federal Food,
			 Drug, and Cosmetic ActSubchapter B of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360aaa et seq.) is amended by adding at
			 the end the following:
				
					529.Drugs relating to lung cancer(a)In
				generalThe provisions of this subchapter shall apply to a drug
				described in subsection (b) to the same extent and in the same manner as such
				provisions apply to a drug for a rare disease or condition.
						(b)Qualified
				drugsA drug described in
				this subsection is—
							(1)a chemoprevention
				drug for precancerous conditions of the lung;
							(2)a drug for a
				targeted therapeutic treatments, including any vaccine for, lung cancer;
				and
							(3)a drug to curtail
				or prevent nicotine addiction.
							(c)BoardThe
				Board established under section 6 of the Lung Cancer Mortality Reduction Act of
				2009 shall monitor the program implemented under this
				section.
						.
			(c)Access to
			 Unapproved TherapiesSection 561(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360bbb(e)) is amended by inserting before the
			 period the following: and shall include expanding access to drugs under
			 section 529, with substantial consideration being given to whether the totality
			 of information available to the Secretary regarding the safety and
			 effectiveness of an investigational drug, as compared to the risk of morbidity
			 and death from the disease, indicates that a patient may obtain more benefit
			 than risk if treated with the drug.
			(d)CDCTitle
			 XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by
			 adding at the end the following:
				
					1511.Early disease
				research and management programThe Secretary shall establish and implement
				an early disease research and management program targeted at the high incidence
				and mortality rates of lung cancer among minority and low-income
				populations.
					.
			5.Department of
			 defense and the department of veterans affairsThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall coordinate with the Secretary of Health and Human
			 Services—
			(1)in the development
			 of the Lung Cancer Mortality Reduction Program under section 417G;
			(2)in the
			 implementation within the Department of Defense and the Department of Veterans
			 Affairs of an early detection and disease management research program for
			 military personnel and veterans whose smoking history and exposure to
			 carcinogens during active duty service has increased their risk for lung
			 cancer; and
			(3)in
			 the implementation of coordinated care programs for military personnel and
			 veterans diagnosed with lung cancer.
			6.Lung cancer
			 advisory board
			(a)In
			 GeneralThe Secretary of Health and Human Services shall convene
			 a Lung Cancer Advisory Board (referred to in this section as the
			 Board)—
				(1)to monitor the
			 programs established under this Act (and the amendments made by this Act);
			 and
				(2)to provide annual
			 reports to the Congress concerning benchmarks, expenditures, lung cancer
			 statistics, and the public health impact of such programs.
				(b)CompositionThe
			 Board shall be composed of—
				(1)the Secretary of
			 Health and Human Services;
				(2)the Secretary of
			 Defense;
				(3)the Secretary of
			 Veterans Affairs; and
				(4)two
			 representatives each from the fields of clinical medicine focused on lung
			 cancer, lung cancer research, imaging, drug development, and lung cancer
			 advocacy, to be appointed by the Secretary of Health and Human Services.
				7.Authorization of
			 appropriations
			(a)In
			 generalTo carry out this Act
			 (and the amendments made by this Act), there are authorized to be appropriated
			 such sums as may be necessary for each of fiscal years 2010 through
			 2014.
			(b)Lung Cancer
			 Mortality Reduction ProgramOf the amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated—
				(1)$25,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(1)(B) of the Public Health Service Act,
			 as added by section 4(a);
				(2)$25,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(1)(C) of such Act;
				(3)$10,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(1)(D) of such Act; and
				(4)$15,000,000 for fiscal year 2010, and such
			 sums as may be necessary for each of fiscal years 2011 through 2014, for the
			 activities described in section 417G(b)(3) of such Act.
				
